            Case 7:20-mj-08224-UA Document 4 Filed 08/06/20 Page 1 of 1
                                           86'HSDUWPHQWRI-XVWLFH
 >7\SHWH[W@                              
                                          United States Attorney
                                          Southern District of New York
                                           United States District Courthouse
                                           300 Quarropas Street
                                           White Plains, New York 10601


                                           August 6, 2020

Hon. Judith C. McCarthy
United States Magistrate Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

      Re:   United States v. John Ciofalo, 20 Mag. 8224

Dear Judge McCarthy:

     The defendant in the above matter has been arrested.
Accordingly, the United States respectfully moves to unseal the
complaint in this matter.

                                        Respectfully submitted,

                                        AUDREY STRAUSS
                                        Acting United States Attorney


                                  By:   _/s/ Jim Ligtenberg_____________
                                         Jim Ligtenberg
                                         Assistant United States Attorney
                                        (914) 993-1953


SO ORDERED:



______________________________
  __________________
                   ___
Hon. Judith
        i   C. McCarthy
United States Magistrate Judge


